Exhibit 10.2
 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION




     
 
In the Matter of
 
ALASKA PACIFIC BANK
 
Juneau, Alaska
OTS Docket NO. 04202
)
)
)
)
)
)
)
)
 
Order No. WN-10-031
 
 
Effective Date: September 28, 2010

 
STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
 
WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Western Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed Alaska Pacific Bank, Juneau, Alaska, OTS Docket
No. 04202 (Association), that the OTS is of the opinion that grounds exist to
initiate an administrative proceeding against the Association pursuant to 12
U.S.C. § 1818(b);
WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings association has consented to
the issuance of an order; and
WHEREAS, the Association desires to cooperate with the OTS to avoid the time and
expense of such administrative cease and desist proceeding by entering into this
Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or
 
Alaska Pacific Bank
Stipulation and Consent to issuance of Order to Cease and Desist
Page 1 of 6
 
 
 
 

--------------------------------------------------------------------------------

 

denying that such grounds exist, but only admitting the statements and
conclusions in Paragraphs 1 and 2 below concerning Jurisdiction, hereby
stipulates and agrees to the following terms:
Jurisdiction.
1.  The Association is a "savings association" within the meaning of 12 U.S.C. §
1813(b) and 12 U.S.C. § 1462(4). Accordingly, the Association is "an insured
depository institution" as that term is defined in 12 U.S.C. § 1813(c).
2.  Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the "appropriate
Federal banking agency" with jurisdiction to maintain an administrative
enforcement proceeding against a savings association. Therefore, the Association
is subject to the authority of the OTS to initiate and maintain an
administrative cease and desist proceeding against it pursuant to 12 U.S.C. §
1818(b).
OTS Findings of Fact.
3.  Based on its March 15, 2010 Comprehensive Report of Examination and its June
7, 2010 Information Technology Report of Examination of the Association, the OTS
finds that the Association has engaged in unsafe or unsound banking practices
resulting in deteriorating asset quality, ineffective risk management practices,
inadequate internal controls, and inadequate oversight and supervision at the
Association.
Consent.
4.   The Association consents to the issuance by the OTS of the accompanying
Order to Cease and Desist (Order). The Association further agrees to comply with
the terms of the Order upon the Effective Date of the Order and stipulates that
the Order complies with all requirements of law.


Alaska Pacific Bank
Stipulation and Consent to issuance of Order to Cease and Desist
Page 2 of 6

 
 
 

--------------------------------------------------------------------------------

 

Finality.
5.           The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the
Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of l2 U.S.C. § 1818(i).
Waivers.
6.           The Association waives the following:
(a)  the right to be served with a written notice of the OTS's charges against
it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
(b)  the right to an administrative hearing of the OTS's charges as provided by
12 U.S.C. § 1818(b) and 12 C.F.R. Pat/ 509;
(c)  the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and
(d)  any and all claims against the OTS, including its employees and agents, and
any other governmental entity for the award of fees, costs, or expenses related
to this OTS enforcement matter and/or the Order, whether arising under common
law, federal statutes, or otherwise.
OTS Authority Not Affected.
7.    Nothing in this Stipulation or accompanying Order shall inhibit, estop,
bar, or otherwise prevent the OTS from taking any other action affecting the
Association if at any time the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law.
 
Alaska Pacific Bank
Stipulation and Consent to issuance of Order to Cease and Desist
Page 3 of 6

 
 
 

--------------------------------------------------------------------------------

 

Other Governmental Actions Not Affected.
8.  The Association acknowledges and agrees that its consent to the issuance of
the Order is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 7 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Association that arise pursuant to this action or
otherwise, and that may be or have been brought by any governmental entity other
than the OTS.
Miscellaneous.
9.  The laws of the United States of America shall govern the construction and
validity of this Stipulation and of the Order.
10.  If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
11.  All references to the OTS in this Stipulation and the Order shall also mean
any of the OTS's predecessors, successors, and assigns.
12.  The section and paragraph headings in this Stipulation and the Order are
for convenience only and shall not affect the interpretation of this Stipulation
or the Order.
13.  The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.
14.  The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.
 
Alaska Pacific Bank
Stipulation and Consent to issuance of Order to Cease and Desist
Page 4 of 6

 
 
 

--------------------------------------------------------------------------------

 
Signature of Directors/Board Resolution.
15.    Each Director signing this Stipulation attests that he or she voted in
favor of a Board Resolution authorizing the consent of the Association to the
issuance of the Order and the execution of the Stipulation. This Stipulation may
be executed in counterparts by the directors after approval of execution of the
Stipulation at a duly called board meeting. A copy of the Board Resolution
authorizing execution of this Stipulation shall be delivered to the OTS, along
with the executed original(s) of this Stipulation.
 
 
 
[Remainder of Page Intentionally Left Blank]

 
Alaska Pacific Bank
Stipulation and Consent to issuance of Order to Cease and Desist
Page 5 of 6

 
 
 

--------------------------------------------------------------------------------

 
WHEREFORE, the Association, by its directors, executes this Stipulation.
 

  Accepted by:      ALASKA PACIFIC BANK OFFICE OF THRIFT SUPERVISION Juneau,
Alaska      
By: /s/William A. Corbus                         
By: /s/ Philip A. Gerbick                                          William A.
Corbus        Philip A. Gerbick         Chairman          Regional Director,
Western Region       Date: See Effective Date on page 1  /s/Doug
Andrew                                          Doug Andrew, Director       
/s/BethAnn Chapman                                   BethAnn Chapman, Director 
      /s/Craig E. Dahl                                           Craig E. Dahl,
Director        /s/Hugh N. Grant                                           Hugh
N. Grant, Director        /s/Scott C. Milner                                    
     Scott C. Milner, Director        /s/Maxwell S.
Rule                                        Maxwell S. Rule, Director       
/s/William J. Schmitz                                    William J. Schmitz,
Director        /s/Linda Thomas                                          Linda
Thomas, Director   

 
 
Alaska Pacific Bank
Stipulation and Consent to issuance of Order to Cease and Desist
Page 6 of 6
 
 
 
 

--------------------------------------------------------------------------------

 